Exhibit 10.2.5b

 

SECOND AMENDMENT
TO THE
DEFERRED COMPENSATION PLAN OF 2005 FOR EMPLOYEES OF
PINNACLE WEST CAPITAL CORPORATION AND AFFILIATES

 

Effective as of January 1, 2005, Pinnacle West Capital Corporation (the
“Company”) adopted the Deferred Compensation Plan of 2005 for Employees of
Pinnacle West Capital Corporation and Affiliates (the “Plan”).  The Plan has
been amended on one prior occasion.  By this instrument, the Company now desires
to amend the Plan as described below.

 

1.             This Second Amendment shall be effective as of October 19, 2011.

 

2.             This Second Amendment amends only the provisions of the Plan
noted below.  Those provisions not expressly amended shall be considered in full
force and effect.  This Second Amendment also supersedes the other provisions of
the Plan to the extent those provisions are inconsistent with the provisions and
intent of this Second Amendment.

 

3.             Section 1.7 (“Supplemental Rate”) of the Plan is amended and
restated in its entirety to read as follows:

 

1.7           Reserved.

 

4.             Section 1.13 (“Base Rate”) of the Plan is amended and restated in
its entirety to read as follows:

 

1.13         Reserved.

 

5.             Section 1.25 (“Plan Rate”) of the Plan is amended and restated in
its entirety to read as follows:

 

1.25         “Plan Rate” shall mean an interest rate determined for each Plan
Year by the Committee, in its sole discretion, which rate shall be determined on
or before the first business day of the month that precedes the beginning of the
Plan Year for which the rate applies but which rate shall in no event be less
than a rate of interest equal to the ten-year U.S. Treasury Note rate as
published on the last business day of the first week of October preceding a Plan
Year.

 

--------------------------------------------------------------------------------


 

6.             The seventh sentence of Section 3.3 (Election to Defer; Effect of
Election Form) is amended and restated in its entirety to read as follows:

 

With respect to the “excess interest credits” on the December 31, 2004 Account
Balance of any Participant who had less than five years of Plan Participation as
of December 31, 2004, the election of the form and time of payment made by such
Participant with respect to the calendar year in which the Participant first
earns five years of Plan Participation shall govern the form and time of payment
of such excess interest credits.  For this purpose, the “excess interest
credits” are the interest credits in excess of the yield on ten-year U.S.
Treasury Notes (as published on the last business day of the first week of
October preceding the Plan Year).

 

7.             Section 3.5 (Interest Crediting Prior to Distribution) of the
Plan is amended and restated in its entirety to read as follows:

 

3.5           Interest Crediting Prior to Distribution.  Prior to any
distribution of benefits under Article 5, interest shall be credited in
accordance with rules established by the Company. The rate of interest for
crediting shall be the Plan Rate.  If a Short-Term Payout is made, for purposes
of crediting interest, the Account Balance shall be reduced as of the first day
of the Plan Year in which the Short-Term Payout is made.

 

8.             Section 3.7(a) (Installment Distribution — Interest Rate) of the
Plan is amended and restated in its entirety to read as follows:

 

(a)           Interest Rate.  The interest rate to be used to calculate
installment payment amounts shall be a fixed interest rate that is determined by
averaging the Plan Rates for the Plan Year in which a Participant becomes
eligible to receive a benefit and the four (4) preceding Plan Years.  If a
Participant has completed fewer than five (5) Years of Plan Participation, the
interest rate to be used to calculate installment payment amounts shall be a
fixed interest rate that is determined by averaging the Plan Rates for the
relevant Plan Years in which the Participant participated in the Plan.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pinnacle West Capital Corporation has caused this Second
Amendment to be executed as of this 19th day of October, 2011.

 

 

PINNACLE WEST CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Donald E. Brandt

 

Donald E. Brandt, Chairman of the Board, President and
Chief Executive Officer

 

3

--------------------------------------------------------------------------------